ORDER

Christopher B. Hamilton moves for reconsideration of the court’s December 30, 2004 order dismissing his petition for review for failure to file his brief, with brief attached. Hamilton states that the United States Postal Service (USPS) consents.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Hamilton’s motion for reconsideration is granted.
(2) The court’s December 30, 2004 dismissal order is vacated, the mandate is *313recalled, and the petition for review is reinstated.
(3) USPS’ brief is due within 30 days of the date of filing of this order.